FILED
                             NOT FOR PUBLICATION                            FEB 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10449

               Plaintiff - Appellant,            D.C. No. 2:09-cr-00334-JCM-
                                                 GWF
  v.

TIFFANY ANGELO,                                  MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       The United States appeals the district court’s order reducing the amount of a

criminal forfeiture money judgment from $400,000 to $100 where Tiffany Angelo




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
pled guilty to bank fraud in violation of 18 U.S.C. § 1344. We have jurisdiction

under 28 U.S.C. § 1291.

      In light of our holding in United States v. Newman, 659 F.3d 1235 (9th Cir.

2011), we vacate the district court’s entry of an order of criminal forfeiture of

$100, and we remand.

      VACATED and REMANDED.




                                           2                                    10-10449